Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 4/2/2021 have been considered by the Examiner.
Claims 1 and 11 are amended. No claims are canceled or newly added. Claims 1, 4, 6-11, 14, and 16-20 are pending in the present application and an action on the merits follows.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1, 4, 6-11, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karvela (U.S. Patent Application Publication No. 20170323057) in view of Inoue (U.S. Patent Application Publication No. 20130022275), Hadad (U.S. Patent Application Publication No. 20190295440) and Decombel (U.S. Patent Application Publication No. 20190267128).
Regarding claim 1, Karvela teaches a system for using artificial intelligence to select a compatible element, the system comprising: 
at least a server, wherein the at least a server is designed and configured to [P 34] (Karvela teaches server for analyzing user data): 
receive training data, wherein receiving training data further comprises receiving a first training set including a plurality of first data entries, each first data entry of the plurality of first data entries including at least an element of physiological state data and at least a correlated compatible label [P 54, 61-63] (Karvela teaches receiving data to form a database, the database including product codes, which are being interpreted as labels, and markers to identify products whose recommendation relate to genetics, which are being interpreted as physiological state data; this data is interpreted as training data); 
receive a biological extraction from a user [P 39, 105, 119-120] (Karvela teaches obtaining biological samples from the user and extracting DNA, RNA, proteins, etc. and a server for receiving the data relating to the extraction); 
transmit the selected compatible element to a user client device [P 71] (Karvela teaches displaying suitable products on a user device).
Karvela may not explicitly teach:
receive a datum of user activity data, wherein the datum of user activity comprises a list of previously selected, but never purchased products by the user;
However, Inoue teaches:
receive a datum of user activity data, wherein the datum of user activity comprises a list of previously selected, but never purchased products by the user [P 162, 168] (Inoue teaches receiving purchase history data including products recommended or searched for but not purchased, which is interpreted as previously selected by never purchased products);

Karvela and Inoue may not explicitly teach:
select, using a second machine-learning model, a compatible element including an ingredient, as a function of the training data, the condition of the user, and the datum of user activity data; and 
However, Hadad teaches:
select, using a second machine-learning model, a compatible element including an ingredient, as a function of the training data, the condition of the user, and the datum of user activity data [P 49, 52-53, 58, 193-195, 248] (Hadad teaches predictive models for recommending food, which is interpreted as a compatible element, to a user based on training data, activity data, and biomarkers; Hadad also teaches that predictive models comprise machine learning models; Hadad also teaches in P 49 that food recommendations include recipes, and thus teaches a compatible elements including an ingredient); and 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Systems and methods for food analysis, personalized recommendations and health management as taught by Hadad within the system taught by Karvela and Inoue with the motivation of incorporating machine learning algorithms and a variety of data inputs to ensure users receive more accurate results and improving quality of recommendations [Hadad, P 131, 267].
Karvela, Inoue, and Hadad may not explicitly teach:
generate, using a first machine learning model, a diagnostic output as a function of the training data and the biological extraction, wherein the diagnostic output identifies a condition of the user and a suggested exercise program; 
related to the exercise program (describing the compatible element
However, Decombel teaches:
generate, using a first machine learning model, a diagnostic output as a function of the training data and the biological extraction, wherein the diagnostic output identifies a condition of the user and a suggested exercise program [P 47, 76-80, 131] (Decombel teaches using artificial intelligence techniques to determine user traits, which are interpreted as conditions (see P 131 for a list of example traits), as well as recommending fitness programs; Decombel also teaches in P 79 that this is done using a genetic sample, which is interpreted as corresponding to the biological extraction taught above, and in P 47 that reference data, which is interpreted as corresponding to the training data taught above, is utilized by the artificial intelligence algorithms); 
related to the exercise program (describing the compatible element) [P 75-78] (Decombel teaches recommending a wellness plan including both diet and exercise recommendations, and thus teaches that the recommended food, which is interpreted as corresponding to the compatible elements taught above, is related to the exercise program)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include Determining an Optimal Wellness Regime as taught by Decombel with the system taught by Karvela, Inoue, and Hadad with the motivation of identifying user conditions and corresponding diet and exercise recommendations, thereby improving user health and allowing users to more effectively reach health goals [P 3-5].
Regarding claim 4, Karvela, Inoue, Hadad, and Decombel teach the system of claim 1, wherein the at least a server is further configured to receive a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a compatible label and at least a correlated compatible category label [Claim 1, 7-8] (Hadad teaches .  
Obviousness for combining the teachings of Karvela, Inoue, Hadad, and Decombel is discussed above for claim 1 and is incorporated herein.
Regarding claim 6, Karvela, Inoue, Hadad, and Decombel teach the system of claim 1, wherein the at least a server is further configured to 
select the compatible element further as a function of a compatible element category [P 114] (Karvela teaches determining suitable products for a user based on product category).  
Regarding claim 7, Karvela, Inoue, Hadad, and Decombel teach the system of claim 1, wherein the at least a server is further 
configured to select the compatible element further as a function of a user preference [P 123] (Karvela teaches identifying suitable products based on personal preferences).  
Regarding claim 8, Karvela, Inoue, Hadad, and Decombel teach the system of claim 1, wherein the at least a server is further configured to 
select a second compatible element as a function of the selected at compatible element [P 114] (Karvela teaches receiving an inquiry from a user regarding a specific product, such as a chocolate bar, which is being interpreted as a first compatible element, and providing recommendations for similar products/products within the same category).  
Regarding claim 9, Karvela, Inoue, Hadad, and Decombel teach the system of claim 1, wherein the at least a server is further configured 
retrieve a compatible element index value associated with the selected compatible element from a database [P 157-158] (Karvela teaches retrieving recommendations associated with products from a database, wherein the recommendation may be a value from 1 to 10, which is being interpreted as a compatible element index value); and 
substitute the selected compatible element with a second compatible element as a function of the compatible element index value [P 157-158, 133] (Karvela teaches recommending products based on the values; Karvela also teaches updating recommendations based on new products available, and thus teaches substituting recommended products for second products).  
Regarding claim 10, Karvela, Inoue, Hadad, and Decombel teach the system of claim 1, wherein selecting the compatible element further comprises: 
retrieving a compatible element physiological index value from a database P 157-158] (Karvela teaches retrieving recommendations from a database, wherein the recommendation may be a value from 1 to 10, which is interpreted as a compatible element physiological index value); and 
selecting the  a compatible element as a function of the compatible element physiological index value [P 157-158] (Karvela teaches recommending products based on the values).
Regarding claim 11, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 14, the claim is analogous to claim 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4. 
Regarding claim 16, the claim is analogous to claim 6, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6. 
 Regarding claim 17, the claim is analogous to claim 7, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.
Regarding claim 18, the claim is analogous to claim 8, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8.
Regarding claim 19, the claim is analogous to claim 9, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9.
Regarding claim 20, the claim is analogous to claim 10, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 10. 


Response to Arguments
Applicant Remarks filed 4/2/2020 have been fully considered by the Examiner. Arguments will be responded to herein below in the order in which they appear in the response filed 4/2/2020.

35 USC 103 Arguments 
1.	Regarding Applicant remarks addressing the present amendments [Applicant Remarks Pg. 6-9], Examiner respectfully submits that new art has been applied to teach the amended claims. Specifically, Examiner relies on newly referenced Inoue (U.S. Patent Application Publication No. 20130022275) to teach the amendment because Inoue teaches receiving purchase history data including products recommended or searched for but not purchased, which is interpreted as previously selected by never purchased products [P 162, 168]. Thus, the combination of Karvela, Inoue, Hadad, and Decombel teaches the entirety of the amended claims.
	Regarding Applicant’s remarks addressing dependent claims 4, 6-10, 14, and 16-20, these claims remain rejected under 35 USC 103 for reasons similar to those discussed above for independent claims 1 and 11.
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/R.F.D./Examiner, Art Unit 3626        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626